DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 8, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2006/0127016 by Baird et al.
Regarding claim 1, Baird teaches an optical fiber cable (110) comprising: a sheath (outer jacket 112) comprising recesses (thinner portions 131) and protrusions (thicker portions 129) that are alternately disposed in a circumferential direction on an outer circumferential surface of the sheath (as illustrated in Fig. 5); a core (defined by a cavity 126) that comprises optical fibers (a plurality of optical fibers 114) and is accommodated in the sheath; and tensile strength members (122) embedded in the sheath, wherein the core is interposed between the tensile strength members in a transverse cross-sectional view of the optical fiber cable (as illustrated in Fig. 5), wherein from the transverse cross-sectional view all of the tensile strength members face one another across the core in a first direction (horizontal direction in Fig. 5) but not across the core in a second direction orthogonal (vertical direction in Fig. 5) to the first direction.
Regarding claim 2, Baird teaches, in the transverse cross-sectional view, on a straight line connecting a center of the core and a center of one of the tensile strength members, a top portion of one of the protrusions is disposed outside the one of the tensile strength members in a radial direction (the top portions of the protrusions 129 are outside of any parts of the strength members 122 in the radial direction as seen in Fig. 5).
Regarding claim 4, Baird further teaches the tensile members are disposed inside one of the protrusions in the transverse cross-sectional view as illustrated in Fig. 5.
Regarding claim 5, Baird further teaches that a portion of the sheath disposed radially inward than at least one of the protrusions (at regions above and below the strength members 122 vertically) is formed only by a material of the sheath.
Regarding claim 8, since Baird teaches the two strength member are disposed in the first direction, the optical is bendable in the second (vertical) direction, since it does not place tensile load on one strength member and compressive load on the second strength member simultaneously.
Regarding claim 10, Baird teaches an optical fiber cable (110) comprising: a sheath (outer jacket 112) comprising recesses (thinner portions 131) and protrusions (thicker portions 129) that are alternately disposed in a circumferential direction on an outer circumferential surface of the sheath (as illustrated in Fig. 5); a core (defined by a cavity 126) that comprises optical fibers (a plurality of optical fibers 114) and is accommodated in the sheath; and tensile strength members (122) embedded in the sheath, wherein the core is interposed between the tensile strength members in a transverse cross-sectional view of the optical fiber cable (as illustrated in Fig. 5), wherein from the transverse cross-sectional view all of the tensile strength members are disposed in two of the protrusions (only two protrusions 129) face one another across the core in a first direction (horizontal direction in Fig. 5) but not across the core in a second direction orthogonal (vertical direction in Fig. 5) to the first direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. as applied to claim 1 above, and further in view of U.S. Patent 6,760,522 to Okada et al.
Regarding claims 7, 9, Baird further teaches that a ripcord (124) may alternately be embedded in the sheath radially inward than one of the protrusions (129) instead of the recesses, but not wherein none of the tensile strength members is disposed in the one of the protrusions in which the ripcord is embedded.  Baird teaches the ripcord (124) is disposed between two adjacent strength members (122) but also suggests alternately employing the ripcord adjacent to fewer than two strength members ([0030]).  Okada also teaches an optical fiber cable having a core defined by a forming pipe 2,  strength members 5 and ripcords 6 arranged alternately in a sheath 4, i.e., wherein the strength member are disposed across the core in the first direction and the ripcords are disposed the orthogonal second direction in protrusions 4a that indicate their positions within the cable sheath.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Baird’s invention by positioning the ripcords in protrusions separated from the strength members, as suggested by Okada.  The reason is this allows access to the optical fibers inside the cable without compromising one of more of the strength members for the cable and its mechanical strength.
Further regarding claim 3, Okada further suggests the protrusions 4a corresponds to the position of the ripcords 6 to act as positional indicators for the ripcords inside the cable, and wherein an outer end of the marking portion in the radial direction is disposed either on a circumscribed circle circumscribing the protrusions (they are same size/distance measured from the center of the cable radially).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art fails to teach or fairly suggest a number of the protrusions in which the tensile strength members are embedded is less than a number of the protrusions in which the tensile strength members are not embedded, when considered in view of the rest of the limitations of the base claim. Prior art such as CN201364407Y use outer layer features to improve air-blown installation but does not suggest embedding strength members in the outer layer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub20200209505 discloses a similar cable and is commonly assigned as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883